Van Brunt, P. J.:
I concur in the result of the opinion of the court that á new trial should be had. It seems to me, however, that the money in the trust, company became the property of the plaintiff as much as the $7,000, which she certainly owned. It was deposited in her name, subject to her control; she was given the power to draw it from the trust company or assign her right to the same, and it is apparent that, the right of the defendant to draw the money was simply as trustee.or agent of the plaintiff. It seems to have been as complete *507a gift as was.established in any of the savings bank cases with which we are all so familiar.
O’Brien, J., concurred.